SENANDER, Judge,
dissenting:
Although the sentence received by the appellant did not exceed the maximum allowed by law, a legal sentence is not necessarily an appropriate sentence. United States v. Baker, 29 M.J. 126 (C.M.A.1989). In reviewing a sentence to assure that justice is done and the accused gets an appropriate punishment this Court may look to lessen the severity of an otherwise lawful sentence. United States v. Lanford, 6 U.S.C.M.A. 371, 20 C.M.R. 87, 94, 1955 WL 3541 (1955). This 36-year-old appellant has been convicted of several nonviolent offenses. Clearly appellant’s offenses do hot call for a period of 15 years confinement. I would find fair and just a sentence which provides for no more than a dishonorable discharge, confinement for 10 years, forfeiture of all pay and allowances, and reduction to E-l.